Citation Nr: 1432856	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
  
In June 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the June 2013 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The Veteran is service-connected for schizoaffective disorder, rated at 70 percent disabling.

2.  The Veteran's service-connected schizoaffective disorder precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran is no longer employed.  The last indication of the Veteran's employment was in August 2005 where he participated in "therapeutic employment" at the VA Central Iowa Healthcare System-Knoxville Division.  (See May 2008 VA examination.)  The Veteran reported that his compensated work therapy assignment at that time had been in the laundry section at the VA Medical Center, but that he experienced frequent fainting episodes which he attributed to hypertension.  After that, his work assignment was discontinued at the recommendation of his primary care physician.  The Veteran went on to describe his employment history, and reported that he has been disabled since 1987.  He reported working on tugboats until 1984, at which point he hurt his back.  He also reported receiving Social Security Disability beginning in 1989 due to his back injury and mental health disorder.  Finally, the record shows that the Veteran completed his education to grade 10.  

Furthermore, the Veteran is in receipt of a 70 percent disability evaluation for schizoaffective disorder.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected schizoaffective disorder.

In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain or maintain any gainful employment consistent with his education and occupational experience because of his service-connected schizoaffective disorder.  

An April 2007 VA examination was provided in conjunction with his claim for TDIU.  The Veteran indicated that he had last worked in 1987.  The examiner found that the Veteran's mental health issues caused a moderate functional impairment and that "it is at least as likely as not" that the Veteran could work in a sedentary job.  

At VA examination in May 2008, the Veteran reported keeping mostly to himself, but indicated that he had a few friends.  He expressed excessive worry and endorsed experiencing panic attacks, sleep disturbances, and crying episodes.  He reported memory difficulties, which he described as periods of up to three days where he does not remember what he was doing.  During examination, the Veteran told the examiner that he had been offered employment as a short order cook at a restaurant in Knoxville, but after informing the employer that he has a history of hepatitis, the employer withdrew the offer.  The Veteran's judgment was found to be normal, there were no paranoid delusions elicited, and stated that he was in a "good mood all of the time."  He also described experiencing mania or hypomania episodes lasting two or three days.  The examiner stated that the Veteran's depression symptoms, which are not clearly associated with the schizoaffective disorder, contribute approximately 25 percent to any unemployability the Veteran experiences.  The examiner opined that the Veteran's psychiatric symptoms are not the "primary source of unemployability in light of his employment history and his report of significant mental disorders."  The VA examiner further stated that the social and vocational impact of the Veteran's psychiatric symptoms are likely to result in reduced reliability and productivity in vocational settings.  

Then, during his June 2013 hearing, the Veteran testified that he has trouble communicating, is easily upset, and has a lot of difficulty with his memory.  He testified that he forgets places he has been, people he has met, and things he has done.  Specifically, he stated that when he was working, upon arrival to his place of employment he did not remember why he was there or what he was supposed to do.  The Veteran also stated that he had trouble working because his supervisor would instruct him to do something and the Veteran would do things differently because he had forgotten what he was supposed to do.  The Veteran also testified to having increasingly intense panic attacks.  He reported fearing going outside of his room because he does not want to be "responsible for hurting anyone or doing anything that [he] shouldn't."  Finally, the Veteran testified that he had not worked since 1987.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected schizoaffective disorder.  Throughout the pendency of the appeal, the Veteran has reported that his service-connected schizoaffective disorder symptoms prevent him from functioning in a work environment.  He has presented competent and credible lay testimony regarding the severity of his disability and its impact on his ability to work.  While the April 2007 examiner found that the Veteran could work in a sedentary-type job, the Veteran completed his education to grade 10 and there is no indication that he has any additional vocational training or skills that would allow for gainful employment in sedentary work.  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment.  

The Board further observes that the May 2008 examiner opined that the Veteran's other disabilities, which are not service-connected, are the more likely barrier to his employment.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran's education and work history limit his suitable employment options.  Moreover, his history of memory difficulties, anxiety, mood disturbances, and other symptoms of schizoaffective disorder makes work unrealistic.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected schizoaffective disorder, the medical evidence currently of record, as well as the Veteran's limited education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


